Citation Nr: 1524274	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty from February 1987 to September 1987 and May 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board acknowledges that the Veteran's claim was initially adjudicated as entitlement to service connection for anxiety.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disorder may encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's to include all relevant psychiatric diagnoses.

The Virtual Benefits Management System (VBMS) electronic claims file contains a May 2014 VA hospitalization record pertaining to pancreatitis.  The Virtual VA electronic claims file contains documents that are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.  The Board does note that Virtual VA includes VA outpatient treatment records dated from July 2005 to February 2013 VA; however, to the extent that they have not been considered and may be relevant, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity to review them upon remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

In May 2010, the Veteran submitted a claim for service connection for allergic rhinitis, sinusitis, and anxiety.  She reported that these disorders began during her second period of active service in 1991.

During the course of the appeal period, the Veteran was afforded a January 2011 VA examination, which included a clinical evaluation for allergic rhinitis and sinusitis.  Following the evaluation and a review of the claims file, the VA examiner diagnosed the Veteran with allergic rhinitis and provided a negative nexus opinion.  It was noted that only one episode of acute infectious sinusitis was seen in the service treatment records and that there was no mention of any chronic sinus or rhinitis condition at the time of separation from service.  

In a February 2013 addendum opinion, the same VA examiner again noted that there was no documentation of chronic sinusitis.  Rather, she indicated that there were only recurrent episodes of upper respiratory infection (URI), pharyngitis, and viral infection.  She stated that her "original opinion stands."  

Upon review, the Veteran's service treatment records document complaints of a sinus problems in June 1987 and diagnoses of sinus congestion-upper respiratory infection in July 1988, sinusitis in May 1989, and sinusitis resolved and rule/out sinusitis/nasal syndrome in April 1992.  An August 2009 private treatment record also noted the Veteran's past medical history of chronic sinus problems, and a diagnosis of sinusitis was documented in VA treatment records dated October 2008, February 2009, and May 2009.  Most recently, June 2011 VA emergency room treatment records noted allergic rhinitis and sinus pain.  Therefore, the Board finds that additional VA medical opinion is needed for the issues of entitlement to service connection for allergic rhinitis and sinusitis.

During the course of the appeal period, the Veteran was also afforded VA examinations in connection with her claim for service connection for an acquired psychiatric disorder in January 2011 and February 2013.  Both VA examiners rendered no Axis I diagnosis, and no medical opinion was provided.  The Board notes that the Veteran's service treatment records document Axis I notations of marital problems in November 1989 and December 1989, marital therapy from January 1990 to April 1990, and Axis I notations of interpersonal and occupational problems in November 1990.  Since her separation from service, VA treatment records document Axis I diagnoses of chronic anxiety and mood disorder, as noted in April 2009 and September 2009; treatment for anxiety and depression, as noted in April 2009, October 2009, and November 2010; and her past medical history noted anxiety in December 2012.  In light of such evidence, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for allergic rhinitis, sinusitis, and psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the Clement J. Zablocki VA Medical Center in Milwaukee, Wisconsin, dated between February 2013 and October 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any allergic rhinitis and sinusitis that may be present.

If the Veteran is incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has had allergic rhinitis or sinusitis at any time since filing her claim in May 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.

If the Veteran is incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present since the Veteran filed her claim in May 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


